USCA4 Appeal: 21-4034      Doc: 34         Filed: 06/15/2022    Pg: 1 of 6




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4034


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        UNDER SEAL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:20-cr-00231-RDA-1)


        Submitted: February 22, 2022                                      Decided: June 15, 2022


        Before GREGORY, Chief Judge, and THACKER and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: John C. Kiyonaga, LAW OFFICE OF JOHN C. KIYONAGA, Alexandria,
        Virginia, for Appellant. Raj Parekh, Acting United States Attorney, Rebecca H. Bellows,
        Assistant United States Attorney, Cristina C. Stam, Assistant United States Attorney,
        Aidan Taft Grano, Assistant United States Attorney, Alexander E. Blanchard, Assistant
        United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4034      Doc: 34          Filed: 06/15/2022      Pg: 2 of 6




        PER CURIAM:

               Male Juvenile appeals the district court’s order transferring him to adult status

        under the Juvenile Justice and Delinquency Act, 18 U.S.C. §§ 5031-5043 (“JDA”). 1

        Male Juvenile was charged in a two-count juvenile information with maiming in aid of

        racketeering activity, in violation of 18 U.S.C. §§ 2, 1959(a)(2), and assault with a

        dangerous weapon resulting in serious bodily injury in aid of racketeering activity, in

        violation of 18 U.S.C. §§ 2, 1959(a)(3). 2 The Government certified to the district court

        that there is a substantial federal interest in Male Juvenile’s case and his offenses that

        warrant exercising federal jurisdiction. Male Juvenile argues that the district court lacked

        jurisdiction to transfer him to adult status because (1) a violation of Va. Code § 18.2-51 is

        not a “crime of violence” under the JDA; and (2) prosecuting him as an adult implicates

        no “substantial federal interest.” Male Juvenile further asserts that the court abused its

        discretion when it determined that the interests of justice compelled the exercise of its

        discretion to transfer him for trial as an adult. Finding no error, we affirm.

               I.     Jurisdiction

               The principal purpose of the JDA “is to remove juveniles from the ordinary

        criminal process in order to avoid the stigma of a prior criminal conviction and to


               1
                 We possess jurisdiction to review the district court’s transfer order under the
        collateral order doctrine. United States v. Juv. Male, 554 F.3d 456, 463-65 (4th Cir.
        2009).
               2
                 The maiming and assault charges underlying the charged federal offenses were
        alleged under Va. Code § 18.2-51 and § 18.2-18.


                                                      2
USCA4 Appeal: 21-4034       Doc: 34          Filed: 06/15/2022      Pg: 3 of 6




        encourage treatment and rehabilitation.” United States v. Robinson, 404 F.3d 850, 858

        (4th Cir. 2005) (internal quotation marks omitted). Accordingly, the JDA dictates that a

        juvenile not be prosecuted in federal court unless the Government first certifies “one of

        three potential jurisdictional bases for proceeding in federal court.” Juv. Male, 554 F.3d

        at 460. The potential jurisdictional bases are: “(1) that no state possesses, or is willing to

        exercise, jurisdiction over the juvenile; (2) that the state lacks adequate programs and

        services for the juvenile; or (3) that the juvenile has committed a felonious ‘crime of

        violence’ or drug offense in which there is a substantial federal interest.” Id.

               In order to satisfy itself that jurisdiction exists, then, a district court must “review[]

        the stated reasons underlying the [G]overnment’s decision to proceed in federal court.”

        Id. (internal quotation marks omitted). In evaluating a transfer motion, “a court is not

        required to examine the veracity of the allegations lodged against the juvenile; it is

        entitled to accept the prosecution’s allegations as true.” Id. We conduct a de novo

        review of the district court’s determination that it possessed jurisdiction over the

        proceeding against Male Juvenile. See United States v. Cortez, 930 F.3d 350, 355 (4th

        Cir. 2019).

               The parties now agree that a violation of Va. Code § 18.2.51 is a “crime of

        violence” under the JDA. See Moreno-Osorio v. Garland, 2 F.4th 245, 253 (4th Cir.

        2021) (holding that a violation of “Virginia Code § 18.2-51 is a ‘crime of violence’ under

        18 U.S.C. § 16(a), since it has as an element the use of ‘physical force’”). In addition,

        given the egregious nature of the offenses in Male Juvenile’s case, the severity of the

        penalties Male Juvenile faces, the importance of the federal law under which the

                                                       3
USCA4 Appeal: 21-4034       Doc: 34        Filed: 06/15/2022      Pg: 4 of 6




        Government seeks to prosecute Male Juvenile, and the fact that the Government has a

        significant interest in prosecuting all of the individuals—including the adult

        individuals—involved in the alleged crimes, we find no error in the district court’s

        determination that a “substantial federal interest” is implicated in Male Juvenile’s case.

               We therefore conclude that the district court properly exercised jurisdiction over

        Male Juvenile’s proceedings.

               II.     Discretionary Transfer

               Before a juvenile defendant eligible for discretionary transfer may become the

        subject of a transfer order, the district court must determine, after a hearing, that

        transferring him for prosecution as an adult would serve the “interest[s] of justice.” 18

        U.S.C. § 5032, para. 4. In so doing, the court must consider evidence on, and make

        findings of fact regarding, six factors:     (1) “the age and social background of the

        juvenile”; (2) “the nature of the alleged offense;” (3) “the extent and nature of the

        juvenile’s prior delinquency record;” (4) “the juvenile’s present intellectual development

        and psychological maturity”; (5) “the nature of past treatment efforts and the juvenile’s

        response to such efforts”; and (6) “the availability of programs designed to treat the

        juvenile’s behavioral problems.” Id., para. 5.

               A transfer hearing is not a criminal proceeding; rather, it is essentially a civil

        matter that results in the adjudication of the juvenile’s status. See Juv. Male, 554 F.3d at

        459 & n.3. Accordingly, the Government need only show by a preponderance of the

        evidence that transfer to adult status is in the “interest of justice.” See Robinson, 404

        F.3d at 858.

                                                     4
USCA4 Appeal: 21-4034       Doc: 34          Filed: 06/15/2022      Pg: 5 of 6




               While the district court must make explicit findings on each of the six § 5032

        factors, see United States v. Romulus, 949 F.2d 713, 715-16 (4th Cir. 1991), it need not

        accord them equal weight, see United States v. Juv. Male No. 1, 86 F.3d 1314, 1323 (4th

        Cir. 1996). This court has nonetheless recognized that “the nature of the offense is

        significant,” and a district court does not clearly err if it concludes “that this factor

        weigh[s] heavily in favor of transfer.” Juv. Male, 554 F.3d at 469. Regardless of the

        emphasis placed on a particular factor, however, the district court must be sure to

        “balance the rehabilitative purposes against the need to protect the public from violent

        and dangerous individuals.” Juv. Male No. 1, 86 F.3d at 1323. While we review a

        district “court’s findings on the statutory factors for clear error,” we examine the court’s

        “ultimate transfer ruling for abuse of discretion.” Juv. Male, 554 F.3d at 469.

               The district court here appropriately considered each of the § 5032 factors and

        thoroughly explained why it determined that the factors favored prosecuting Male

        Juvenile as an adult. We find that, given the documentary evidence before the court and

        the witness testimony provided during the transfer hearing, combined with the deference

        this court affords the district court’s credibility determinations, see United States v.

        Palmer, 820 F.3d 640, 653 (4th Cir. 2016) (“When reviewing factual findings for clear

        error, we particularly defer to a district court’s credibility determinations, for it is the role

        of the district court to observe witnesses and weigh their credibility” (cleaned up)), the

        district court did not clearly err in rendering its factual findings, see United States v. Cox,

        744 F.3d 305, 308 (4th Cir. 2014) (recognizing that this court will find clear error only if



                                                       5
USCA4 Appeal: 21-4034      Doc: 34         Filed: 06/15/2022      Pg: 6 of 6




        it is “left with the definite and firm conviction that a mistake has been committed.”

        (internal quotation marks omitted)).

               And as to the court’s decision to exercise its discretion to grant the Government’s

        motion based on the § 5032 factors, the district court can be said to have abused its

        discretion only if it “acted arbitrarily or irrationally,” “failed to consider judicially

        recognized factors constraining its exercise of discretion, . . . relied on erroneous factual

        or legal premises,” or “committed an error of law.” United States v. High, 997 F.3d 181,

        187 (4th Cir. 2021) (cleaned up). While we have considered Male Juvenile’s insistence

        that the court inappropriately evaluated the § 5032 factors under the circumstances of his

        case, we defer to the district court’s determination that the § 5032 factors weighed in

        favor of Male Juvenile being prosecuted as an adult. See Juv. Male, 554 F.3d at 469-70

        (finding no abuse of discretion in district court’s transfer decision because “the court

        appropriately evaluated and weighed th[e § 5032] factors”).

               Accordingly, we affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before

        the court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     6